IN THE COURT OF APPEALS OF IOWA

                                   No. 15-1124
                              Filed March 23, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JASEN MARAN SALIN,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Winnebago and Worth Counties,

Gregg R. Rosenbladt (plea) and Colleen D. Weiland (sentencing), Judges.



      A convicted sex offender contends his mandatory minimum sentences

violate the separation of powers doctrine under the Iowa Constitution.

AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Vidhya K. Reddy, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Genevieve Reinkoester, Assistant

Attorney General, for appellee.



      Considered by Tabor, P.J., and Bower and McDonald, JJ.
                                           2


TABOR, Presiding Judge.

        Occasionally, an appeal is lost at the routing stage. That is true here.

Jasen Salin asked the Iowa Supreme Court to retain his case because he

alleged a substantial question of changing legal principles concerning the

constitutionality of the mandatory minimum terms connected to his second-

degree sexual abuse convictions. See Iowa R. App. P. 6.903(2)(d), 6.1101(2)(a),

(f).   Salin argues the sentencing scheme mandated by Iowa Code section

902.12(3) (2011) violates the separation of powers doctrine in our state

constitution.   Salin acknowledges the Iowa Supreme Court has rejected this

argument, but urges the issue be reconsidered. Because the supreme court

transferred the case to us, such reconsideration is not possible. See State v.

Hastings, 466 N.W.2d 697, 700 (Iowa Ct. App. 1990) (“We are not at liberty to

overturn Iowa Supreme Court precedent.”).

        Salin pleaded guilty to two counts of sexual abuse in the second degree,

class “B” felonies, in violation of Iowa Code sections 709.1 and 709.3(2). The

forty-three-year-old defendant admitted to twice having sexual intercourse with a

child under the age of twelve. The district court sentenced him to indeterminate

prison terms of twenty-five years, subject to mandatory minimum terms of

seventy percent. The court ordered the sentences be served concurrently.

        On appeal, Salin contends the mandatory terms constitute illegal

sentences, or alternatively, trial counsel was ineffective in not raising a

constitutional objection to the sentences.1 He relies on article III, section 1 of the


1
 Normally, we review a constitutional challenge to an illegal sentence de novo. State v.
Ragland, 836 N.W.2d 107, 113 (Iowa 2013).
                                       3


Iowa Constitution, which divides the powers of state government among three

departments—legislative, executive, and judicial—and prohibits any one of those

departments from exercising “any function appertaining to either of the others.”

Salin argues the legislature’s statutory scheme, as applied to his sex-abuse

felonies, impermissibly prohibits the courts from suspending the sentences of

incarceration. He recognizes the Iowa Supreme Court has already rejected other

separation-of-powers challenges to mandatory sentencing. See, e.g., State v.

Phillips, 610 N.W.2d 840, 842 (Iowa 2000); State v. Holmes, 276 N.W.2d 823,

830 (Iowa 1979). But he asks that those precedents be overruled. Because we

cannot overrule published holdings of our supreme court, we affirm Salin’s

sentences. See State v. Pennell, No. 15-0593, 2016 WL 742807, *1 (Iowa Ct.

App. Feb. 24, 2016).

      AFFIRMED.